Exhibit for immediate release March 3, 2010OTCBB: SRRL Appointment of new President & CEO, new Directors and the Acquisition of Oil and Gas Prospects LAS VEGAS, March 3, 2010, /PRNewswire-FirstCall/ - Stellar Resources, Ltd. (OTC Bulletin Board: SRRL), is pleased to announce the appointment of Mr. Ray Jefferd to the Board of Directors. Ray Jefferd will also hold the position of President and CEO.He has been active as an advisor to Asian investors wishing to make investments in the natural resource sector in North America. He has been an investor in the oil and gas sector and also inventor, US patent pending, for a method of enhanced recovery of heavy oil.In 2007 Ray Jefferd arranged $13 million in private placement financings for Poplar Point Energy a Calgary based junior oil and gas company. The Company also welcomes Mr. Paul Rosatone as a new director of the Company.Paul Rosatone has been a long term investor in the Company and brings a strong independent voice to the board. The Company wishes to thank Mr. Luigi Rispoli, the outgoing President, for his valuable service to the Company.Mr. Rispoli will remain with the Company as a director and CFO. Concurrent with these changes to the officers and directors the Company announces that it has entered into a binding agreement to acquire 100% of Elk Hills Heavy Oil, LLC and Four Bear Heavy Oil, LLC from Mr. Ray Jefferd and Mr. Glen Landry, (the “Sellers”). Elk Hills Heavy Oil, LLC assets consist of more than 20,000 contiguous acres of oil and gas leases in Carbon County, Montana.Four Bear Heavy Oil, LLC assets consist of more than 6,400 acres of oil and leases in Park County, Wyoming.
